Let
me join in the congratulations addressed to Mr. Harri
Holkeri and to his country, Finland, on his election to
the lofty and responsible post of President of the fifty-
fifth session of the General Assembly. I wish him every
success in guiding the work of the Millennium
Assembly. I should like to take this opportunity also to
express our genuine gratitude and to pay due tribute to
Mr. Gurirab for his outstanding diplomatic abilities and
for the evident skill with which he guided the work of
the fifty-fourth session of the General Assembly.
The further the passage of time separates us from
the Millennium Summit, the more profoundly will we
appreciate its historic outcome. Tajikistan welcomes
the recommitment by world leaders to the role of the
United Nations as the key mechanism for the collective
regulation of international relations.
We remain convinced that there is no alternative
to the United Nations. No one actor is capable of
dealing single-handedly with the new multifaceted
challenges, risks and threats to international security
and stability. Only through concerted and collective
action on the part of the entire international community
can we combat phenomena such as severe financial and
economic crises, regional conflicts, international
terrorism, organized crime and the illicit drug trade.
The positive results achieved by my country in
the implementation of the peace process in our nation
are further proof of the key role of the United Nations
in coordinating the efforts of States in the process of
resolving armed conflict.
Today, after seven years of confrontation, peace
prevails in Tajikistan. Following the first multiparty,
pluralistic elections in the country's history, held in
February 2000, Tajik society is living in a new kind of
environment and is laying down a sound foundation for
the sustainable democratic development of the country.
The considerable support of the international
community, which, under the auspices of the United
Nations, effectively promoted the advancement of the
peace process in Tajikistan, played a significant part in
the establishment of peace and stability in the country.
The Tajik people will always remember the United
Nations with gratitude and will always associate this
Organization with the return of peace, democracy and
conditions for sustainable development to our ancient
land.
On behalf of President Emomali Rakhmonov, I
take this opportunity to express our great appreciation
to the Security Council, the Secretary-General,
Mr. Kofi Annan, his special envoys and
representatives, and the leaders of the United Nations
teams and missions in Tajikistan for their enormous
contribution to the successful completion of the peace
process in my country. Our special appreciation goes to
all those States — about 30 — that sent their citizens to
Tajikistan as part of the United Nations Mission of
Observers in Tajikistan (UNMOT). The Tajik people
will for ever keep in their memories the names of those
who gave their lives so that peace could return to our
country.
We extend our sincere gratitude to the Office of
the United Nations High Commissioner for Refugees
(UNHCR), the United Nations Children's Fund
(UNICEF), the United Nations Development
21

Programme (UNDP), the World Bank, the International
Monetary Fund (IMF) and the International Financial
Corporation. They have rendered, and continue to
render, every possible support to the people and
Government of Tajikistan in their efforts to overcome
the effects of the civil conflict and to rehabilitate the
country's economy.
At all stages of the peace process the Russian
Federation made a decisive contribution to its
progressive development. The Russian peacekeepers
and frontier guards who lost their lives serving security
and stability in Tajikistan and Russia will never be
forgotten by our peoples.
The guarantor States for the implementation of
the peace agreement — the Russian Federation, the
Islamic Republic of Iran, the Republic of Uzbekistan,
the Kyrgyz Republic, the Republic of Kazakhstan,
Turkmenistan, Pakistan and the Islamic State of
Afghanistan — rendered considerable support to the
United Nations in achieving the successful settlement
of the conflict. The joint efforts of the United Nations,
its specialized agencies, the Bretton Woods institutions,
neighbouring States, the United States, the European
Union, the Organization for Security and Cooperation
in Europe (OSCE) and the Organization of the Islamic
Conference (OIC), and of all those others who
sincerely desired to see a peaceful and stable
Tajikistan, contributed to the successful
implementation of the General Agreement on the
Establishment of Peace and National Accord in
Tajikistan, signed in Moscow on 27 June 1997.
We are fully aware that a huge job of post-
conflict peace-building awaits us. We hope that the
United Nations office in Dushanbe will continue to
operate effectively, rendering rehabilitation assistance,
first and foremost, in the social and economic spheres.
Much remains to be done, but what has already been
accomplished at this stage is of great significance for
the steady, peaceful development of Tajik society and
for the entire Central and Southern Asia region.
This is undoubtedly of paramount importance for
the United Nations, since it constitutes one of the
positive examples of successful activities by our
Organization in the maintenance of peace and conflict
resolution. We hope that the support for and assistance
to Tajikistan needed to reinforce the gains of the peace
process will be intensified. We count on the General
Assembly's adopting during its current session the
traditional resolution, normally adopted by consensus,
on humanitarian assistance to Tajikistan.
Large-scale humanitarian assistance is of
particular importance this year, because in the spring
and summer the whole of Tajikistan was affected by a
drought on a scale without precedent in the twentieth
century. The loss of grain crops on irrigated land
proved to be from 30 per cent to 50 per cent.
According to the World Food Programme (WFP), about
3 million people — in other words, every second
citizen of Tajikistan — is inadequately fed. We greatly
appreciate the Secretary-General's appeal for food
assistance to the population of Tajikistan most affected
by the drought, and we are deeply grateful to the WFP
and all donor States that responded so promptly and
generously to this appeal.
Clearly, in the new century United Nations
activities in the humanitarian sphere, in which it has
already demonstrated its capabilities, will continue to
play an important role. We believe that it is necessary
to intensify the cooperation of Member States in this
area in order to increase the international capacity to
respond to natural and technological disasters. In our
view, this is one of the realistic directions for the
development of the Organization, which will allow all
to take advantage of the opportunities provided by
globalization. This is entirely achievable, once the
efforts and capacities of the United Nations and other
international economic and financial organizations are
united. It would provide a demonstration of the global
solidarity called for by the Secretary-General.
Achieving sustainable development and ensuring
the equitable consideration of the interests of both
present and future generations on a global scale is one
of the most serious challenges of the new century.
Today we are not far from that boundary beyond which
the processes of destruction of the natural mechanisms
regulating the environment and global changes become
irreversible. Our common objective is to meet the ever
increasing needs of human development in the
economic and social spheres, while not simply
preserving, but gradually restoring natural ecosystems
to conditions that will guarantee environmental
sustainability.
Much has been accomplished in this area over the
last decade. Agenda 21, adopted at the Rio de Janeiro
Conference, has become a fundamental document
defining the main area of activities of the international
22

community on this topic. However, the dimensions of
the task faced by humanity require extra coordinated
efforts. Alongside the long-term problems, such as
climate change, the preservation of biodiversity, and
desertification, new ones are emerging, demanding
careful consideration and concerted action. One is the
problem of fresh water, a resource which is being
gradually depleted. Depletion of ground waters has
become a serious problem. According to some
forecasts, by 2050 the population of the planet will not
have an adequate water supply. The problem of
drinking water is multifaceted and is not confined to
purely economic issues.
In “We the peoples: the role of the United Nations
in the twenty-first century” the Secretary-General drew
attention to the fact that, in order to have a sustainable
future, it is absolutely essential that the international
community tackle the current fresh water problems.
Major concern about this question has been expressed
by many non-governmental organizations, as well as by
the private sector. It has already been discussed at
international conferences, including, at the ministerial
level, the Second World Water Forum held in The
Hague, the Netherlands last spring, and it will be
discussed at the forthcoming International Conference
on water problems to be held in Bonn, Germany. All
these steps, aimed at giving profound consideration to
the matter and elaborating proper coordinated action by
the international community, are precisely the purposes
served by the initiative put forward by our President a
year ago to proclaim 2003 the international year of
freshwater. We hope that the relevant resolution will be
adopted by consensus at this session. We would be well
advised to recall our relationship with the two atoms of
hydrogen and one of oxygen that, bound together in
nature, support our lives on earth.
While the twenty-first century may present new
trials for humanity, that which recently ended
challenged the international community with the urgent
necessity jointly to combat international terrorism, the
drug trade and organized crime. The situation in many
regions of the planet demands that the United Nations
mobilize even greater international efforts to counteract
these horrible phenomena more actively.
The situation in Afghanistan in particular
endangers regional and international security. The
inter-Afghan crisis has transformed that country into a
stronghold of international terrorism and made it the
world leader in drug production. The situation in
Afghanistan was recently the subject of a thorough
discussion at a meeting of the Group of 6+2, held at the
level of Foreign Ministers. Tajikistan is firmly
convinced that there can be no military solution to the
Afghan crisis; any victory by any party to the conflict
will be temporary and will not lead to the
establishment of peace and stability in that country.
Only the United Nations, in cooperation with the
Organization of the Islamic Conference, is capable of
untying the tight knot of the Afghan crisis. Tajikistan
fully approves of the activities of the United Nations
Special Mission to Afghanistan and its Head, Mr.
Vendrell. We express our hope that additional resolute
measures to be undertaken by the Security Council and
the entire international community will eventually
allow the fire of war that has raged in that country for
20 years to be extinguished. Otherwise, as we have
already seen, the terrorist and narcotic threats to
regional and global security emanating from
Afghanistan will continue to grow.
Our duty is to help the Afghan people to return to
a dignified and peaceful life and to erect a reliable
barrier to the heroin-fuelled aggression and the
cultivation of international terrorism encouraged by the
Taliban, which threaten not only the countries
bordering Afghanistan, but also those located far
beyond the region. We are convinced that it will
become possible to find a formula for peace and a way
out of the Afghan deadlock only through our joint
efforts and the leadership of the United Nations.
In order to continue playing a key role in world
affairs, the United Nations must continuously renew
itself. Much has already been done to that end thanks
to the important initiatives and effective actions of the
Secretary-General. However, a number of issues that
could have a real impact on the efficiency of the United
Nations in the twenty-first century — inter alia,
expanding the Security Council's membership — have
yet to be addressed. Tajikistan is in favour of
increasing the efficiency, balance and representation of
the Security Council by incorporating highly
industrialized countries, such as Japan and Germany,
and influential developing States into its membership.
We hope that this issue will be resolved with the
broadest possible support.
Each session of the General Assembly provides
us with a unique opportunity to develop a unified
approach and to coordinate our actions at the global
23

level for the sake of a truly democratic, secure and
sustainable development of humanity. The Summit of
world leaders, unprecedented in the history of
mankind, has given our Organization a powerful
political impetus with which to enter the twenty-first
century. The Millennium Assembly should preserve
this momentum and use it rationally for the sake of
strengthening the community of nations and our
common future.





